MEMORANDUM **
Jose Guadalupe Ozuna Castro and Martha Ozuna Rodriguez, husband and wife, and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reopen removal proceedings due to ineffective assistance of counsel. Reviewing for abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion when it determined that petitioners’ motion to reopen was numerically barred. See 8 C.F.R. § 1003.2(c)(2) (an alien who is ordered removed is limited to a single motion to reopen).
We lack jurisdiction to review the denial of petitioners’ first motion to reopen because this petition is not timely as to that decision. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995) (holding that Congress “envisioned two separate petitions filed to review two separate final orders”).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.